DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-12 directed to inventions non-elected without traverse.
Accordingly, claims 7-12 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a motor comprising: a stator including a stator core and an armature winding, wherein the stator core includes a plurality of teeth inwardly extending in a radial direction, and the armature winding is wound around the teeth; a first frame arranged to cover one end surface side of the stator in an axial direction; a second frame arranged to cover another end surface side of the stator in the axial direction; and a fastening member that fastens the first frame and the second frame to each other with the stator core held by the first frame and the second frame in the axial direction, wherein each of the stator core, the first frame, and the second frame includes a circumference, the circumference of the stator core and the circumference of at least one of the first frame and the second frame each include a circumferential positioning recess, the circumferential positioning recess is arranged at and the erroneous coupling restriction portion included in the at least one of the first frame and the second frame exposes to an outside the stator core.
Claims 2-6 are allowable for their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834